Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,608,921 B2 to Thubert et al. (hereinafter as Thubert).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-20 of the Thubert Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Thubert discloses a method comprising: 
obtaining a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination (see claim 1, col. 12, lines 24-28); 
determining that the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination (see claim 1, col. 12, lines 29-32); and 
in response to determining that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, installing supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination (see claim 1, col. 12, lines 33-39).

Regarding claim 2, Thubert discloses the method of claim 1, further comprising: 
determining that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination (see claim 2, col. 12, lines 42-45);
locating previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 2, col. 12, lines 46-49); and 
removing the previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 2, col. 12, lines 50-53).

Regarding claim 3, Thubert discloses the method of claim 2, further comprising: 
determining that none of the plurality of parent tree network nodes can reach the specific destination (see claim 3, col. 12, lines 60-62); and 
in response to determining that none of the plurality of parent tree network nodes can reach the specific destination, providing, to at least one child tree network node, a negative disaggregation advertisement indicating that the specific destination cannot be reached (see claim 3, col. 12, lines 63-67, col. 13, lines 1-3). 

Regarding claim 4, Thubert discloses the method of claim 1, further comprising: 
obtaining, from the first parent tree network node, a reachability advertisement indicating that the first parent tree network node can reach the specific destination (see claim 4, col. 13, lines 6-9); and 
installing supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 4, col. 13, lines 10-12).

Regarding claim 5, Thubert discloses the method of claim 4, further comprising: 
determining that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 5, col. 13, lines 15-18); and 
in response to determining that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination, providing, to at least one child tree network node, a reachability advertisement indicating that the specific destination can be reached (see claim 5, col. 13, lines 19-26).

Regarding claim 6, Thubert discloses the method of claim 5, further comprising: 
determining that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 6, col. 13, lines 29-32); 
determining that each of the plurality of parent tree network nodes can reach the specific destination (see claim 6, col. 13, lines 33-35); and 
removing the supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination and the supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 6, col. 13, lines 36-42).

Regarding claim 7, Thubert discloses the method of claim 1, further comprising: 
obtaining a network packet destined for the specific destination (see claim 7, col. 13, lines 45-46); and 
routing the network packet to the specific destination based on the supplemental routing information (see claim 7, col. 13, lines 47-48). 

Regarding claim 8, Thubert discloses an apparatus comprising: 
a memory (see claim 8, col. 13, lines 50-52); and 
one or more processors coupled to the memory, wherein the one or more processors are configured to: 
obtain a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination (see claim 8, col. 13, lines 53-59); 
determine whether the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination (see claim 8, col. 13, lines 60-63); and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, install supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination (see claim 8, col. 13, lines 64-67, col. 14, lines 1-3).

Regarding claim 9, Thubert discloses the apparatus of claim 8, wherein the one or more processors are further configured to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination (see claim 9, col. 14, lines 4-9): 
locate previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 9, col. 14, lines 10-12); and 
remove the previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 9, col. 14, lines 13-15). 

Regarding claim 10, Thubert discloses the apparatus of claim 9, wherein the one or more processors are further configured to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination (see claim 10, col. 14, lines 16-21): 
determine that none of the plurality of parent tree network nodes can reach the specific destination (see claim 10, col. 14, lines 22-23); and 
in response to determining that none of the plurality of parent tree network nodes can reach the specific destination, provide, to at least one child tree network node of the apparatus, a negative disaggregation advertisement indicating that the apparatus cannot reach the specific destination (see claim 10, col. 14, lines 24-29).

Regarding claim 11, Thubert discloses the apparatus of claim 8, wherein the one or more processors are further configured to: 
obtain, from the first parent tree network node, a reachability advertisement indicating that the first parent tree network node can reach the specific destination (see claim 11, col. 14, lines 30-35); and 
install supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 11, col. 14, lines 36-38).

Regarding claim 12, Thubert discloses the apparatus of claim 11, wherein the one or more processors are further configured to: 
determine whether the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 12, col. 14, lines 39-44); and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination, provide, to at least one child tree network node of the apparatus, a reachability advertisement indicating that the apparatus can reach the specific destination (see claim 12, col. 14, lines 45-51). 

Regarding claim 13, Thubert discloses the apparatus of claim 12, wherein the one or more processors are further configured to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 13, col. 14, lines 52-57):
determine that each of the plurality of parent tree network nodes can reach the specific destination (see claim 13, col. 14, lines 58-59); and 
remove the supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination and the supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 13, col. 14, lines 60-65).

Regarding claim 14, Thubert discloses the apparatus of claim 8, wherein the one or more processors are further configured to: 
obtain a network packet destined for the specific destination (see claim 14, col. 14, lines 66-67, col. 15, lines 1-2); and 
route the network packet to the specific destination based on the supplemental routing information (see claim 14, col. 15, lines 3-4).

Regarding claim 15, Thubert discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: 
obtain a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination (see claim 15, col. 15, lines 5-16); 
determine whether the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination (see claim 15, col. 15, lines 17-20); and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, install supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination (see claim 15, col. 15, lines 21-27). 

Regarding claim 16, Thubert discloses the one or more non-transitory computer readable storage media of claim 15, wherein the instructions further cause the processor to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination (see claim 16, col. 15, lines 28-34): 
locate previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 16, col. 15, lines 35-37); and 
remove the previously installed supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 16, col. 15, lines 38-40).

Regarding claim 17, Thubert discloses the one or more non-transitory computer readable storage media of claim 16, wherein the instructions further cause the processor to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination (see claim 17, col. 15, lines 41-47): 
determine that none of the plurality of parent tree network nodes can reach the specific destination (see claim 17, col. 15, lines 48-59); and
 in response to determining that none of the plurality of parent tree network nodes can reach the specific destination, provide, to at least one child tree network node, a negative disaggregation advertisement indicating that the specific destination cannot be reached (see claim 17, col. 16, lines 1-7).

Regarding claim 18, Thubert discloses the one or more non-transitory computer readable storage media of claim 15, wherein the instructions further cause the processor to: 
obtain, from the first parent tree network node, a reachability advertisement indicating that the first parent tree network node can reach the specific destination (see claim 18, col. 16, lines 8-14); and 
install supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 18, col. 16, lines 15-17). 

Regarding claim 19, Thubert discloses the one or more non-transitory computer readable storage media of claim 18, wherein the instructions further cause the processor to: 
determine whether the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 19, col. 16, lines 18-24); and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination, provide, to at least one child tree network node, a reachability advertisement indicating that the specific destination can be reached (see claim 19, col. 16, lines 25-32).

Regarding claim 20, Thubert discloses the one or more non-transitory computer readable storage media of claim 19, wherein the instructions further cause the processor to: 
if it is determined that the first parent tree network node is not the only parent tree network node of the plurality of parent tree network nodes that can reach the specific destination (see claim 20, col. 16, lines 33-39):
determine that each of the plurality of parent tree network nodes can reach the specific destination (see claim 20, col. 16, lines 40-41); and 
remove the supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination and the supplemental routing information indicating that the first parent tree network node can reach the specific destination (see claim 20, col. 16, lines 42-48). 

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method comprising: 
obtaining a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination; 
determining that the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination; and 
in response to determining that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, installing supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination.
In claim 8, an apparatus comprising: 
obtain a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination; 
determine whether the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination; and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, install supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination.

In claim 15, one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: 
obtain a negative disaggregation advertisement indicating that a first parent tree network node cannot reach a specific destination; 
determine whether the first parent tree network node is an only parent tree network node of a plurality of parent tree network nodes that cannot reach the specific destination; and 
if it is determined that the first parent tree network node is the only parent tree network node of the plurality of parent tree network nodes that cannot reach the specific destination, install supplemental routing information indicating that every parent tree network node except the first parent tree network node can reach the specific destination. 


The closest prior art, Przygienda et al. (RIFT Working Group, Routing in Fat Trees, Juniper Networks, March 1, 2018, XP 055598183), teaches a fat tree network topology wherein it advertises the default route the nodes that are reachable only via lower level neighbors.  Przygienda also teaches using an adjacent node to determine the lack of reachability of their respective adjacent nodes based on the routing information provided by the immediate child nodes of the adjacent node, and then sending updated routing information by notifying the network that they are available for routing impacted traffic.
A second prior art, Vasseur et al. (US Publication 2014/0029610 A1), teaches a method and network for determining an alternate parent node route with a directed graph DAG topology for one or more particular nodes of an unreachable node. Vasseur also teaches updating the DAG topology to reflect the alternate parent node route for each corresponding unreachable node.   
However, Przygienda and Vasseur, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471